Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant contended that the taxation of certain gross receipts of appellant m the calendar years 1946, 1947 and 1948 under Local Laws, 1946, No. 14, *967and 1948, No. 44, of the City of New York was in violation of clause 2 of section 10 of article I of the Constitution of the United States. The Court of Appeals held that there was no such violation. [See 9 N Y 2d 750.]